Citation Nr: 1043853	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  08-19 716A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
porokeratosis of the right foot, with hallux valgus. 

2.  Entitlement to an initial compensable rating for 
porokeratosis of the left foot.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The Veteran served on active duty from September 1978 to January 
1982.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision entered in August 2006 by the 
VARO in Houston, Texas, granting service connection for 
porokeratotic lesions of both feet, with assignment of a 0 
percent evaluation from October 2003.  The Veteran appealed and 
by its rating decision of September 2007, the RO assigned a 10 
percent rating for the disability in question from October 2003.  
Later that same month, the Veteran indicated that such action 
satisfied his appeal, but in January 2008 he reinstated his 
appeal.  By its most recent rating action in July 2010, the RO 
separated the grant of service connection for each foot, 
assigning a 10 percent evaluation for porokeratosis of the right 
foot, with hallux valgus, and a 0 percent rating for 
porokeratosis of the left foot, with each rating effective from 
October 2003.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran previously requested a Board hearing to be held in 
Washington, DC, and such proceeding was scheduled to occur in 
February 2011.  However, such request was withdrawn by the 
Veteran in writing in a facsimile received by the Board in 
October 2010, and in lieu of a Central Office hearing before the 
Board, the Veteran therein elected to have a videoconference 
Board hearing.  Remand to effectuate the Veteran's request is 
necessary.  

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a 
videoconference hearing at the RO before a 
Veterans Law Judge at the next available 
opportunity. 

The purpose of this REMAND is to ensure due process, and the 
Board does not intimate any opinion as to the merits of the case, 
either favorable or unfavorable, at this time.  The Veteran is 
free to submit any additional evidence and/or argument he desires 
to have considered in connection with his current appeal.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


